DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statements
2.	The information disclosure statements (IDS) submitted on 07/12/21 and 01/10/22 have been considered by the examiner.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang, U.S. Patent No. 6,185,082.
As to claim 1, Yang discloses, in figure 2,
a switching element drive device comprising:
a current sensor (resistor RS together with resistors Ra through Rd) configured to measure a load current flowing through a load (LOAD);
a voltage sensor (the inherent voltage sensor within CONTROL CIRCUIT 16, see column 1, lines 59-60, of Yang which indicates that during operation it is detected whether or not the input voltage VIN is higher than a specific level, thus requiring a voltage sensor to sense the level of VIN) configured to measure an input voltage (VIN) inputted from a power supply (the unillustrated power supply which provides input voltage VIN); and
a control part (16) configured to output a command value of a gate drive voltage (the command value provided to GATE DRIVER 14) to a gate drive voltage supply part (14), the gate drive voltage supply part being configured to supply the gate drive voltage (the voltage applied to the control input of transistor QP) for driving a switching element (QP) disposed between the power supply and the load, wherein
the control part is further configured to determine the command value of the gate drive voltage based on the load current and the input voltage (the inherent function of CONTROL CIRCUIT 16).	
As to claims 2 and 3, the functional limitations recited in these two claims will be inherent during the operation of the Yang figure 2 circuitry (as has long been held by the courts, where the examiner has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, the examiner possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on, see In re Swinehart, 58 CCPA 1027, 169 USPQ 226 (1971)).
 
5.	Claims 1-3 are also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueta et al, U.S. Patent No. 8,760,832.
As to claim 1, Ueta et al discloses, in figure 1,
a switching element drive device comprising:
a current sensor (15) configured to measure a load current flowing through a load (any one of loads 12a through 12c);
a voltage sensor (14) configured to measure an input voltage inputted from a power supply (VB); and
a control part (the combination of comparator CMP1 and logic gate AND1) configured to output a command value of a gate drive voltage (the command value provided to driving circuit 16) to a gate drive voltage supply part (16), the gate drive voltage supply part being configured to supply the gate drive voltage (the voltage applied to semiconductor switch 11) for driving a switching element (11) disposed between the power supply and the load, wherein
the control part is further configured to determine the command value of the gate drive voltage based on the load current and the input voltage (the inherent function of Ueta et al's control part).
As to claims 2 and 3, the functional limitations recited in these two claims will be inherent during the operation of the Ueta et al figure 1 circuitry (as has long been held by the courts, where the examiner has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, the examiner possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on, see In re Swinehart, 58 CCPA 1027, 169 USPQ 226 (1971)).


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Tokura et al (U.S. Patent No. 8,179,106) in view of either Yang or Ueta et al, supra.
As to claim 1, Tokura et al discloses, in figures 1A and 1B,
a switching element drive device comprising:
a current sensor (although not illustrated by Tokura et al, the output voltage sensor 52 shown in figure 1B could obviously be replaced with a current sensor the reason being that it was old and well-known in the art before the effective filing date of applicant's invention that drive devices such as that shown in figures 1A and 1B of Tokura et al can detect either the output voltage or output current via feedback, two examples of feedback current sensing being disclosed by Yang and Ueta et al, supra) configured to measure a load current flowing through a load (the unillustrated load which receives output voltage Vo);
a voltage sensor (51) configured to measure an input voltage (Vi) inputted from a power supply (the unillustrated power supply which provides input voltage Vi); and
a control part (50) configured to output a command value of a gate drive voltage (the command value output from computing circuit 53) to a gate drive voltage supply part (54), the gate drive voltage supply part being configured to supply the gate drive voltage (the voltage applied to semiconductor switch G1) for driving a switching element (G1) disposed between the power supply and the load, wherein
the control part is further configured to determine the command value of the gate drive voltage based on the load current and the input voltage (the inherent function of Tokura et al's control part).
As to claims 2 and 3, the functional limitations recited in these two claims will be inherent during the operation of the drive device illustrated in figures 1A and 1B of Tokura et al (as has long been held by the courts, where the examiner has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, the examiner possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on, see In re Swinehart, 58 CCPA 1027, 169 USPQ 226 (1971)).


7.	Claims 1-3 are also rejected under 35 U.S.C. 103 as being unpatentable over Saeki et al (U.S. Patent No. 6,028,755) in view of either Yang or Ueta et al, supra. 
As to claim 1, Saeki et al discloses, in figure 1,
a switching element drive device comprising:
a current sensor (although not disclosed by Saeki et al, the use of a current sensor for generating the feedback signal FB would have been obvious to one of ordinary skill in the art because, as noted above, it was old and well-known in the art before the effective filing date of applicant's invention to use a current sensor for generating a feedback signal to a control part two examples of this well-known concept disclosed by Yang and Ueta et al, supra) configured to measure a load current flowing through a load (LOAD);
a voltage sensor (IC1) configured to measure an input voltage (Vi) inputted from a power supply (the unillustrated power supply which provides input voltage Vi); and
a control part (CTL) configured to output a command value of a gate drive voltage (inherently there will be a command value generated within control circuit CTL) to a gate drive voltage supply part (inherently there will be a gate drive voltage supply part within control circuit CTL), the gate drive voltage supply part being configured to supply the gate drive voltage (the voltage applied to semiconductor switch Tr1) for driving a switching element (Tr1) disposed between the power supply and the load, wherein
the control part is further configured to determine the command value of the gate drive voltage based on the load current and the input voltage (the inherent function of Saeki et al's control part).
As to claims 2 and 3, the functional limitations recited in these two claims will be inherent during the operation of the Saeki et al figure 1 circuitry (as has long been held by the courts, where the examiner has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, the examiner possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on, see In re Swinehart, 58 CCPA 1027, 169 USPQ 226 (1971)).

Allowable Subject Matter
8.	Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  one of the prior art of record discloses or suggests the switching element drive device recited in claim 1 with the further limitation that the command value of the gate drive voltage is a sum of a product of a first coefficient and the load current and a product of a second coefficient and the input voltage, as recited in claim 4.

Prior Art Not Relied Upon
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note also figure 2 of Fraidlan et al, figure 2 of Cuadra et al and figure 3 of Suzuki, each of which is also seen to either anticipate or render obvious claims 1-3. Specifically, in figure 2 of Fraidlan et al, note controller 250 which receives and detects the level of input voltage VIN, and a feedback voltage applied to load 290 and, in response thereto, applies a control voltage to transistor Q2. In figure 2 of Cuadra et al, note controller 60 which receives and detects the level of input voltage provided by circuit 30 and also receives a feedback current sense by resistor 20 and, in response thereto, applies a control voltage to a pass gate transistor. In figure 3 of Suzuki, note controller 11 which receives the output of voltage sensor 29 as well as a feedback signal from sensor 30 and, in response thereto, applies a control voltage to the control input of transistor 26b.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        May 19, 2022